DETAILED ACTION
Claims 1, 3-15, 17-28 are allowed.
This office action is in response to amendment/After Non-Final filed on 06/04/2021.  Claims 1 and 15 have been amended.  Claims 2 and 16 have been canceled.  No new claims have been added.  Therefore, claims 1, 3-15, and 17-28 are presented here.  Claims 1 and 15 are independent.
The prior office actions incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the records appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Steven D. Shipe Reg. No. 71,944 on 07/01/2021.

The application has been amended as follows:

1.	(Currently Amended)A method for configuring mobile online services for use with a transportation vehicle, the method comprising:
defining, by a configuration system, at least two data release classes of a plurality of predetermined data release classes, wherein defining includes assigning data contents to at least one of the at least two data release classes different from data contents assigned to another of the at least two data release classes;
enabling a selection input for a user by the configuration system, by which selection input the user respectively authorizes one or more mobile online services to use the data contents of at least one of the plurality of predetermined data release classes to increase transparency in the data to be released via simple instruction to increase the user’s trust; 
executing selection, responsive to user input via the selection input, of at least one data release class of the plurality of data release classes for the one or more mobile online services; and
responsive to executed selection, releasing the data contents of the selected data release class for use by the respective mobile online service by the configuration system,
wherein the configuration system comprises at least one of a transportation vehicle-internal man-machine interface and a transportation vehicle-external man-machine interface for providing the selection input for the user of the configuration system, by which the user respectively permits the one or more mobile online services to use the data contents of the selected data release class, 
wherein the at least one man-machine interface is implemented using at least one hardware processor.

3. (Currently Amended) The method of claim 1, wherein the transportation vehicle- internal man-machine interface is assigned to a transportation vehicle-internal configuration unit, and the transportation vehicle-external man-machine interface is assigned to a transportation vehicle-external configuration unit, wherein the transportation vehicle-internal configuration unit and the transportation vehicle-external 
updating a configuration profile stored on the central computer in accordance with the configuration settings made by the transportation vehicle-internal configuration unit;
updating a configuration profile stored on the central computer in accordance with the configuration settings made by the transportation vehicle-external configuration unit;
retrieving a configuration profile stored on the central computer by the transportation vehicle-internal configuration unit and/or the transportation vehicle-external configuration unit; and
 selecting in each case one data release class for the one or more mobile online services by the configuration system in accordance with the retrieved configuration profile.

9. (Currently Amended) The method of claim 1, further comprising one, more or all of the following: 
displaying the data contents assigned to a data release class, by the transportation vehicle- internal man-machine interface and/or the transportation vehicle-external man-machine interface;
 displaying the data release class respectively selected for the one or more mobile online services, by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface; 
displaying the data contents, used by the one or more mobile online services, of a data release class by the transportation vehicle-internal man-machine interface and/or the transportation vehicle-external man-machine interface; and
 displaying a configuration overview of all the mobile online services and the data release class selected for the respective mobile online service, by the transportation 
17. (Currently Amended) The configuration system of claim 15, wherein the transportation vehicle-internal man-machine interface is assigned to a transportation vehicle- internal configuration unit, and the transportation vehicle-external man-machine interface is assigned to a transportation vehicle-external configuration unit, wherein the transportation vehicle- internal configuration unit and the transportation vehicle-external configuration unit are connected in a signal-conducting way to a central computer, and wherein the computer also comprises at least one of the following: 
updating a configuration profile stored on the central computer in accordance with the configuration settings made by the transportation vehicle-internal configuration unit;
 updating a configuration profile stored on the central computer in accordance with the configuration settings made by the transportation vehicle-external configuration unit; 
retrieving a configuration profile stored on the central computer by the transportation vehicle-internal configuration unit and/or the transportation vehicle-external configuration unit; and 
selecting in each case one data release class for the one or more mobile online services by the configuration system in accordance with the retrieved configuration profile.
Allowable Subject Matter
Claim 1, 3-15, and 17-28 are allowed over prior art of record.

Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reason for allowance: Independent claims 1 and 15 are allowed in view of prior art.
The closest prior art of Smith et al. (US PGPUB No. 2015/0178999) disclose, secure vehicular data management with enhanced privacy. A vehicle may comprise at least a vehicular control architecture (VCA) for controlling operation of the vehicle and a device. The VCA may record operational data identifying at least one vehicle operator and vehicular operational data recorded during operation of the vehicle by the at least one vehicle operator. The device may include at least a communication module and a trusted execution environment (TEE) including a privacy enforcement module (PEM). The PEM may receive the operational data from the VCA via the communication module, may generate filtered data by filtering the operational data based on privacy settings and may cause the filtered data to be transmitted via the communication module. The filtered data may be transmitted to at least one data consumer. The privacy settings may be configured in the PEM by the at least one operator.
The prior art of Namburu et al. (US PGPUB No. 2010/0222939) disclose, a method for managing a vehicle is disclosed wherein the method includes receiving an identification (ID) code associated with at least one user. The method further includes corresponding the ID code to at least one user profile following verification of the ID code and executing a vehicle setting associated with the at least one user profile. An apparatus for remotely managing a vehicle setting is further disclosed. 
The prior art of Maher et al. (US PGPUB No. 2013/0212659) disclose, systems and methods for facilitating a security and trust architecture in connected vehicles. In certain embodiments, a method for creating a trusted architecture in a connected vehicle may include generating a connected vehicle ecosystem map including information relating to a plurality of electronic control units and network connections included in the connected vehicle. Based on the vehicle ecosystem map, trusted relationships involving electronic control units may be identified. Trusted credentials may be generated and issued to electronic control units that meet one or more trust requirements. Using the trusted credentials, trusted communication within the connected vehicle may be achieved.
The prior art of Hamilton et al. (US PGPUB No. 2015/0199523) disclose, Methods, systems, and computer program products are provided that address issues related to data privacy by enabling users to elect various levels of data sharing. A user of a user device is enabled to indicate their comfort level with sharing, transmitting, or otherwise exposing individual activity records (data entities) with respect to various activity categories. The exposure of activity records may be controlled with respect to on-device and off-device components. Furthermore, 
The prior art of Tibbitts et al. (US PGPUB No. 2013/0084847) disclose, a method and system for detecting, monitoring and/or controlling one or more of mobile services for a mobile communication device (also referred to herein as a Controllable Mobile Device or CMD), and in particular, when the device is being used and the vehicle, operated by the user of the device, is moving. The present method and system determines whether the vehicle is being operated by a user that may also have access to a mobile communication device which, if used concurrently while the vehicle is in operation, may lead to unsafe operation of the vehicle. If the mobile services control system determines that a vehicle operator has potentially unsafe access to a mobile communication device, the mobile services control system may restrict operator access to one or more services that would otherwise be available to the operator via the mobile communication device.
The prior art of Abu Mahmoud et al. (US PGPUB No. 2015/0321641) disclose, an identification of a vehicle is received. An identification of a first user to receive delegation of control of the vehicle is received. Authentication information for the first user for the vehicle is determined. A request to authenticate the first user for delegation of control of the vehicle to the first user is received. The request to authenticate includes at least the authentication information for the first user is determined. Responsive to the determination, control of the vehicle is delegated to the first user. 

The prior art of Rathod et al. (US PGPUB No. 2017/0293950) disclose, various embodiments of a system, methods, platform, database, search engine, device & marketplace for enabling on-demand service providers to list & present on-demand services to contextual prospective on-demand service consumers on user interface or real-time updated map for enabling prospective or searching on-demand service consumers to search, match, filter, view, select and/or select one or more contextual user actions, send, accept or reject request(s), send indication(s) of interest to consume services directly to one or more service providers via on-demand service(s) server(s) and/or enable to view approximate time and/or distance to reach or arrive service provider(s) or user(s) and/or optionally enable to verify, view user or service provider or service profile, compare, negotiate, bid, provide or notify various status, confirm, consume, communicate, rate & review service provider(s) and/or user(s).
None of the prior art of record teaches or makes obvious the following limitation recited in independent claim 1 and similar limitations recited in independent claim 15 considering the claims as a whole: “A method for configuring mobile online services for use with a transportation vehicle, the method comprising: defining, by a configuration at least one of a transportation vehicle-internal man-machine interface and a transportation vehicle-external man-machine interface for providing the selection input for the user of the configuration system, by which the user respectively permits the one or more mobile online services to use the data contents of the selected data release class, wherein the at least one man-machine interface is implemented using at least one hardware processor.”

None of the prior arts of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.  Therefore, claims 1 and 15 are considered to be allowable.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB’s Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S SHAMS whose telephone number is (571)272-3406.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMAD S SHAMS/Examiner, Art Unit 2434                                                                                                                                                                                                        

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498